Citation Nr: 1243044	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-36 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss disability.

2.  Entitlement to an effective date earlier than September 21, 2009, for the grant of entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to August 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's hearing impairment has been no worse than Level I in the right ear and Level I in the left ear.

2.  A claim of entitlement to service connection for bilateral hearing loss disability was not received prior to September 21, 2009, more than one year following his discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).


2.  An effective date earlier than September 21, 2009, is not warranted for the award of service connection for bilateral hearing loss disability.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an initial compensable rating for bilateral hearing loss disability and an effective date prior to September 21, 2009, for the grant of entitlement to service connection for bilateral hearing loss disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was provided all required notice in September 2009, prior to the February 2010 rating decision on appeal.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims herein decided.  The Veteran has submitted a private treatment record pertinent to the claims on appeal and has identified no other pertinent evidence.

The Board notes that the September 2009 private treatment record provided by the Veteran contains a reference to a hearing test that is not contained in the record.  However, the Veteran was sent notice in September 2009 and told to submit private treatment records or provide a release so that the RO could request the records on his behalf.  This is the only record submitted by the Veteran, and he did not complete and return a release so that the RO could request any additional records.  Therefore, the RO is unable to attempt to obtain these records on the Veteran's behalf, and the Board finds that the duty to assist with regard to this evidence has been met.

The Veteran has been afforded an appropriate VA medical examination.  The examiner conducted a thorough examination, solicited history from the Veteran, and provided conclusions based upon the evidence of record.  As discussed below, the examination report and the other evidence of record adequately address the effects of the disability on the Veteran's occupational functioning and daily activities.  The Board finds that the examination report is adequate.

Neither the Veteran nor his representative has asserted there is any other existing evidence that should be obtained before the Board adjudicates this appeal, nor is the Board aware of any such evidence.  Therefore, the Board is also satisfied that the originating agency has complied with VA's duty to assist the Veteran in the development of these claims.

The Board will therefore address the merits of the claims.

II.  Increased Initial Rating for Bilateral Hearing Loss Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).
 
The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).  Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d).  Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

A September 2009 private treatment record shows that the Veteran reported hearing loss and was diagnosed as having sensorineuro hearing loss.  No audiological examination results were included in this record.

In response to his claim, the Veteran had a VA audiological evaluation in January 2010.  On examination his puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
40
55
LEFT
20
20
20
35
50

Average pure tone thresholds were 33.75 in the right ear and 31.25 in the left ear.

Speech recognition was 96 percent in the right ear and 98 percent in the left ear.  The pertinent diagnosis was normal hearing through 2000Hz sloping to mild to severe sensorineural hearing loss in both ears.  The Veteran reported problems hearing in a noisy background.  He wore headphones at work, and his hearing loss did not affect his job.

In a May 2010 written statement, the Veteran's wife indicated that she suspected hearing loss when he seemed not to catch things in conversation and needed the sound turned up on the television.  She had to constantly repeat herself for him to hear her speak.  Conversations were difficult at times.

Applying the values above to Table VI results in a Level I Roman numeral designation for each ear.  Application of Level I designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

On review of the file, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran and his wife in the form of their correspondence to VA, in which they generally contends his disability should be rated higher than the current noncompensable rating.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  Here, the examiner noted that the Veteran's hearing loss, as reported by him, has no effect on his occupation.  The Veteran's wife described instances when the Veteran needed things repeated or turned up the television.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak, 21 Vet. App. 447.  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a compensable rating.

Consideration has been given to assigning a staged rating; however, at no time during the period under review does the disability warrant a compensable rating under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The record reflects that the manifestations of the disability, hearing impairment in each ear, are those specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

III.  Earlier Effective Date for Service Connection

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

The Veteran contends he is entitled to an effective date prior to September 21, 2009, for the grant of service connection for bilateral hearing loss disability.  However, he makes no specific argument as to the reasoning or what he believes is the appropriate effective date.

The Veteran was discharged from service in August 1991.  He first submitted a claim for service connection for bilateral hearing loss disability on September 21, 2009.  In the February 2010 rating decision, the RO granted entitlement to service connection for bilateral hearing loss disability, effective September 21, 2009.

A review of the claims files shows that there is no communication, formal or informal, that could be interpreted as a claim for service connection for bilateral hearing loss disability that was received prior to September 21, 2009.  The Veteran has not contended that he filed a claim prior to that date and has not provided any contention or reason why he believes he is entitled to an earlier effective date.

Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection for bilateral hearing loss disability prior to September 21, 2009.  Under applicable law and regulation, the effective date of an award based on an original claim for compensation benefits received more than one year after the claimant's discharge from service shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board therefore finds that the preponderance of the evidence is against the claim for an effective date prior to September 21, 2009, for service connection for bilateral hearing loss disability.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a compensable rating for bilateral hearing loss disability is denied.

An effective date earlier than September 21, 2009, for the grant of service connection for bilateral hearing loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


